Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made this 22nd of November,
2008, by and between Sparton Corporation, an Ohio corporation (“Company”), and
Richard Langley (“Executive” or “Langley”). Any reference to the Company shall
be deemed to include any subsidiary or parent of the Company.
     WHEREAS, Richard Langley has had a long, distinguished career with the
Company, holding such positions as Chief Financial Officer, Director, and
Interim Chief Executive Officer (“CEO”);
     WHEREAS, it is in the best interests of the Company that Langley remain
with the Company and that he assist the new CEO with various duties during the
transition period so that the CEO can devote the bulk of his time to returning
the Company to profitability;
     WHEREAS, Executive agrees to retire as a member of the Board of Directors
at the December 19, 2008 Board Meeting in order to create a vacancy for the new
CEO, and intends on retiring from his position as President at the end of the
Term of this Agreement;
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Company and Executive agree as follows:
     1. Employment. The Company employs the Executive as its President, and the
Executive accepts such employment, upon the terms and conditions set forth in
this Agreement.
     2. Duties. The Executive shall perform and discharge well and faithfully
such duties for the Company as may be reasonably assigned to the Executive from
time to time by the CEO. The Executive shall devote his full business time,
attention and energies to the business of the Company, and shall not during the
employment Term (as defined below) engage in any other business activity,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage, without the prior written approval of the Board of Directors.
     3. Term. The term of employment under this Agreement shall commence on
November 24, 2008, and shall expire on July 1, 2010 (“Term”). Neither the
Company nor the Executive is under any obligation to renew or extend Executive’s
employment beyond the Term of this Agreement.
     4. Compensation.
          (a) Salary. The Company shall pay the Executive a salary during the
Term at the rate of $265,000 per year, payable on the same payroll schedule as
other Executives of the Company, minus normal payroll deductions required by
law.
          (b) Benefits. The Company will provide the Executive with fringe
benefits no less favorable than those provided to other Executives of the
Company during the Term, including, but not limited to, vacation, personal, and
sick days (which may be increased from time to time), health, disability, life
insurance, pension and 401(k) Savings Plan. During the

 



--------------------------------------------------------------------------------



 



Term, Executive will receive a car allowance of $5,850 annually, payable
periodically on the Company’s customary payroll schedule, to cover the
purchase/lease, fuel, and maintenance costs of an automobile.
          (c) Reimbursement of Expenses. During the Term, the Executive shall be
reimbursed for all travel, meals, entertainment, and other out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
performance of his duties and the business of the Company, pursuant to the
normal standards and guidelines followed from time to time by the Company;
provided that an expense reimbursement shall under no circumstances occur later
than 90 days after the date on which an expense is incurred.
          (d) Bonus. The Company and Executive shall agree upon a written
bonus/incentive plan consistent with the same bonus plan provided to other
senior executives of the Company for fiscal years 2009 and 2010. The bonuses
will be paid no later than the September 15th following the end of the fiscal
year to which such bonuses relate.
     5. Disability; Death.
          (a) In the event Executive shall be unable to perform his duties under
this Agreement by virtue of illness or physical or mental capacity or disability
in substantially the manner and to the extent required under this Agreement
prior to the commencement of such disability, and the Executive shall fail to
perform such duties for periods aggregating 120 days, whether or not continuous,
in any continuous period of 180 days, the Company shall have the right to
terminate the Executive’s employment under this Agreement at the end of any
calendar month during the continuance of such disability upon at least 30 days’
prior written notice to Executive. In the event of the Executive’s death, the
date of termination shall be the date of such death.
          (b) In the event the Executive’s employment is terminated pursuant to
this section, the Executive, or in the case of his death, the Executive’s
estate, shall be entitled to receive when otherwise payable, but no later than
sixty (60) days after the date of termination, subject to any offsets (i) all
salary compensation earned but unpaid as of the date of termination, and
(ii) any unpaid reimbursable expenses outstanding, and any unused accrued
vacation, as of such date. Any benefits to which the Executive or his
beneficiaries may be entitled under the plans and programs described above as of
his date of termination shall be determined in accordance with the terms of such
plans and programs. Except as stated in this paragraph, the Company shall have
no further liability to the Executive or the Executive’s heirs, beneficiaries or
estate for damages, compensation, benefits, severance, indemnities or other
amounts of whatever nature.
     6. Termination.
          (a) With Cause. The Company, by direction of the Board of Directors of
the Company, shall be entitled to terminate the Term and to discharge the
Executive at any time for Cause upon written notice. The term “Cause” shall be
limited to the following grounds:

 



--------------------------------------------------------------------------------



 



               (i) The Executive’s failure or refusal to materially perform his
duties and responsibilities, or the failure of the Executive to devote
substantially all of his business time and attention exclusively to the business
and affairs of the Company in accordance with the terms of this Agreement;
               (ii) The willful misappropriation of the funds or property of the
Company;
               (iii) Use of alcohol, to the extent that such use interferes with
the performance of the Executive’s obligations under this Agreement, continuing
after written warning, or use of illegal drugs, with or without previous
warning;
               (iv) Conviction of a felony or of any crime involving moral
turpitude, dishonesty, theft, unethical or unlawful conduct; or
               (v) The commission by the Executive of any willful or intentional
act which could reasonably be expected to injure the reputation, business or
business relationships of the Company or which may tend to bring the Executive
or the Company into disrepute, or the commission of any act which is a breach of
the Executive’s fiduciary duties to the Company.
     Upon termination for Cause or by the Executive without Good Reason, the
Company shall pay the Executive, when otherwise payable (but no later than sixty
(60) days after the date of termination), subject to offsets, his salary
compensation, his unused accrued vacation and any unpaid reimbursable expenses
as of the date of termination. Any benefits to which the Executive or his
beneficiaries may be entitled to under the plans and programs described above as
of the date of his termination shall be determined in accordance with the terms
of such plans and programs. The Company shall have no further liability to the
Executive or the Executive’s heirs, beneficiaries or estate for damages,
compensation, benefits, severance, indemnities or other amount of whatever
nature.
          (b) Without Cause. At any time during the term of this Agreement, the
Company shall be entitled to terminate the Term and discharge the Executive
Without Cause, upon delivery of written notice to the Executive. Upon
termination Without Cause, the Company shall pay the Executive, subject to
offset, the unpaid portions of his salary through the Term, as if Executive had
not been terminated. In all other respects, Executive shall receive the same
compensation and benefits as set forth above in paragraph 6(a) for termination
for Cause. This Paragraph 10(b) is intended to satisfy the requirements of the
exemption from the application of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), for separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9). To the extent the aggregate payments due
hereunder exceed two (2) times the lesser of (i) the Executive’s compensation
for the Executive’s taxable year preceding the taxable year of his termination
of employment, or (ii) the Code Section 401(a)(17) limit for the taxable year of
the Executive’s termination of employment, such excess payments shall be subject
to the provisions of Paragraph 18 below. For purposes of the preceding sentence,
the calculation of “aggregate payments” shall exclude any bonus payment due
under a bonus arrangement that satisfies the requirements of the exemption from
the application of Code Section 409A for short-term deferrals under Treasury
Regulation Section 1.409A-1(b)(4). The Executive shall be entitled to the salary
payments set forth in this paragraph only so long as he is in compliance with
the noncompetition provisions set

 



--------------------------------------------------------------------------------



 



forth below, and only after Executive has executed an appropriate legal release
of all claims against the Company, except those claims brought to enforce the
provisions of this Agreement.
          (c) Executive Termination—For Good Reason. The Executive shall be
entitled to terminate this Agreement for Good Reason. Good Reason is defined as
the occurrence of any of the following: (1) a material change by the Company in
the Executive’s authority, duties or responsibilities which would cause the
Executive’s position with the Company to become of materially less
responsibility and importance; or, (2) the Company otherwise materially breaches
this Agreement; provided that (a) the Executive shall provide written notice to
the Company of the Good Reason no more than ninety (90) days after the initial
existence of the Good Reason, and (b) the Company is afforded thirty (30) days
to remedy the material change or breach, and (c) the Executive terminates within
150 days following the initial existence of any Good Reason. In those
circumstances where the Executive terminates this Agreement for a Good Reason,
Executive shall be entitled to the compensation set forth in paragraph
6(b)(Termination Without Cause), so long as he is in compliance with the
noncompetition provisions set forth below, and only after he has executed an
appropriate legal release of all claims against the Company.
     7. Confidentiality. The Executive agrees to at all times (during the Term
and thereafter without limitation) hold in confidence and keep secret and
inviolate all of the confidential information of the Company and its
Subsidiaries, including, without limitation, all unpublished matters relating to
the business, property, accounts, books, records, customers and contracts of the
Company which he may or hereafter come to know; provided, however, the Executive
may (i) disclose any such information which has otherwise entered the public
domain (other than through a breach of this Agreement) or which he is required
to disclose to any governmental authority by law or subpoena or judicial
process, and (ii) disclose so much of such information to personal tax or
financial advisors as may be required to enable such advisors to render
appropriate advice to the Executive.
     8. Non-Competition and Non-Solicitation.
          (a) Executive hereby acknowledges that he is familiar with the
Company’s trade secrets and other confidential information. Therefore, Executive
agrees that while employed and for six months thereafter, he shall not, directly
or indirectly, either for himself or for any other Person own any interest in,
manage, control, consult with, render services for or participate in (whether as
an officer, director, employee, partner, agent, representative or otherwise) or
in any other manner engage anywhere in Michigan (the “Restricted
Territories”)___ in any business engaged in Electronic Manufacturing Services
(the “Restricted Business”) ___; provided that nothing herein shall prohibit
passive ownership of not more than 2% of the stock of a publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market so long as Executive does not have any active
participation in the business of the corporation. Executive agrees that the
Company’s business has been conducted or is presently proposed to be conducted
throughout the Restricted Territories (including as the same relates to the
development, marketing, licensing and sale of its products and services) and
that the geographic restrictions set forth above are reasonable and necessary to
protect the goodwill of the Company’s business.

 



--------------------------------------------------------------------------------



 



          (b) Executive shall not directly, or indirectly through another person
or entity, (i) induce or attempt to induce any employee of the Company to leave
the employ of the Company, or in any way interfere with the relationship between
the Company and any employee thereof; (ii) hire any person who was an employee
of the Company at any time during the six month period immediately prior to the
date on which such hiring would take place (it being conclusively presumed by
the parties so as to avoid any disputes under this Paragraph that any such
hiring within such six month period is in violation of clause (i) above), or
(iii) for a period of six months after termination of Executive’s employment
with the Company, call on, solicit, or service any customer, supplier, licensee,
licensor or other business relation of the Company in order to induce or attempt
to induce such Person to cease doing business with the Company, or in any way
interfere with the relationship between any such customer, supplier, licensee,
or business relation and the Company (including making any negative statements
or communications about the Company or any of its Subsidiaries).
     9. Enforcement.
          (a) If, at the time of enforcement of the covenants contained in
paragraph 7 and/or 8 above (“Protective Covenants”), a court shall hold that the
duration, scope or area restrictions stated are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
Protective Covenants to cover the maximum duration, scope and area permitted by
law. Executive has consulted with legal counsel regarding the Protective
Covenants and based on such consultation has determined and agrees that the
Protective Covenants are reasonable in terms of duration, scope and area
restrictions and are necessary to protect the goodwill of the Company’s
businesses and agrees not to challenge the validity or enforceability of the
Protective Covenants.
          (b) If Executive breaches, or threatens to commit a breach of any of
the Protective Covenants, the Company and its Subsidiaries shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
Company or its Subsidiaries at law or in equity:
               (i) the right and remedy to have the Protective Covenants
specifically enforced by any court of competent jurisdiction, it being agree
that any breach or threatened breach of the Protective Covenants would cause
irreparable injury to the Company and its Subsidiaries and that money damages
would not provide an adequate remedy to the Company or its Subsidiaries; and
               (ii) the right and remedy to require Executive to account for and
pay over to the Company or its Subsidiaries any profits, monies or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Protective Covenants.
     10. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, one day after being sent to the recipient by reputable overnight
courier service (charges prepaid), upon machine-generated acknowledgment of
receipt by certified or registered mail, return receipt requested and postage
prepaid. Such notices, demands and other communications shall be sent to
Executive and the

 



--------------------------------------------------------------------------------



 



Company at the addresses indicated below or to such other address or to the
attention of such other persons as the recipient party has specified by prior
written notice to the sending party.
Notice to Executive

Mr. Richard L. Langley
President
Sparton Corporation
2400 E. Ganson Street
Jackson, MI 49202
Notice to Company

Chief Executive Officer
Sparton Corporation
2400 E. Ganson Street
Jackson, MI 49202
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid or
illegal provision had never been contained herein.
     12. Complete Agreement. This Agreement, except for the Nondisclosure and
Patent Assignment Agreement (attached), the employee handbook in effect now and
through Executive’s date of termination, and the Code of Business Conduct Policy
in effect now and through Executive’s date of termination, contains the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter herein in any way.
     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Company, the Executive and each of
their respective heirs, successors and assigns, except that Executive shall not
assign Executive’s rights or delegate Executive’s obligations without the prior
written consent of the Company.
     16. Choice of Law. All issues concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Michigan or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Michigan.
     17. Amendments and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
     18. Code Section 409A. To the extent a payment hereunder is, or shall
become, subject to the application of Code Section 409A, the following shall
apply:
          (a) Specified Employee. If, as of the date of the Executive’s
termination of employment the Executive is determined to be a “specified
employee” (as determined under Treasury Regulation Section 1.409A-1(i)), then
the payment shall be delayed until a date that is six (6) months after the date
of the Executive’s termination of employment to the extent necessary to comply
with the requirements of Code Section 409A and related Treasury Regulations;
provided, however, that the payments to which the Executive would have been
entitled during such 6-month period, but for this subparagraph, shall be
accumulated and paid to the Executive on the first (1st) day of the seventh
(7th) month following the Executive’s termination of employment.
          (b) Code Section 409A Compliance. This Agreement is intended to comply
with the requirements of Code Section 409A and the Treasury Regulations and
other guidance issued thereunder, as in effect from time to time. To the extent
a provision of this Agreement is contrary to or fails to address the
requirements of Code Section 409A and related Treasury Regulations, this
Agreement shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable Treasury Regulations until
this Agreement is appropriately amended to comply with such requirements.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

              Sparton Corporation       Executive
 
           
By:
  \s\ David P. Molfenter       \s\ Richard L. Langley
 
           
 
  Its: Chairman of the Board        

 